Citation Nr: 0948927	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-34 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist and hand laceration, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for scar residuals of 
a left wrist laceration, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an effective date earlier than May 22, 
2006, for entitlement to an evaluation higher than 10 percent 
for residuals of a left wrist and hand laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to August 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006  rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Newark, 
New Jersey.

The issue of entitlement to an effective date for an 
evaluation higher than 10 percent prior to May 22, 2006, is 
addressed in the REMAND portion of the document below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Residuals of a left wrist and hand laceration are not 
manifested by evidence of severe incomplete paralysis of the 
median nerve.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for 
residuals of a left wrist and hand laceration are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 3.159, 4.1, 4.7, 4.14, 4.31, 
4.55(a), 4.71a, 4.73, 4.124a, Diagnostic Code 5309-8515 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
July 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
ratings and effective dates are assigned.  The October 2006 
rating decision issued to the appellant provided notice of 
the rating criteria.  The claim was readjudicated in a 
September 2007 statement of the case.  The Board finds that 
VA has met and complied with all VCAA notice requirements for 
the Veteran's increased rating claim.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication, and the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nonetheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, service treatment records note the Veteran's 
injury of his left wrist and hand in March 1982 when he put 
his hand through a glass window.  The initial assessment was 
a laceration of the left radial artery and of the extensor 
pollicis longus.  The diagnosis at discharge from 
hospitalization was laceration of the left "EPL, EPB, + FCR 
(90%)."  

A February 1984 rating decision granted entitlement to 
service connection for residuals of a left wrist laceration 
with severed tendon and artery.  A single 10 percent rating 
was assigned.  

VA received the Veteran's current claim in May 2006.

The February 1984 rating decision notes the RO assigned the 
Veteran's initial rating under Diagnostic Code 7804-5309.  A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  
The diagnostic code indicates the RO assessed the disability 
under the criteria for scars and muscle group injuries, with 
the single rating being primarily for the scar.

The Veteran noted in his May 2006 claim that he experienced 
pain and neuritis, like pins and needles sticking him, 
painful and limited motion, and sensitivity to weather 
conditions.  The July 2006 VA scar examination report notes 
the Veteran is left handed, and he reported the symptoms 
noted in his May 2006 claim.  He also reported he had worked 
as a bookkeeper over the prior 15 years.  Prior to entering 
that occupation he worked in warehousing for a short period.  
He reported using Tylenol on an as-needed basis, and wearing 
a wrist splint when he experienced pain.  He described having 
a pins and needles sensation intermittently over the extensor 
surface of the wrist and distal forearm, noted a constant 
"screwdriver-like sensation," and sharp medial wrist pain 
which worsened with movement.  He stated that he had left 
thumb stiffness, and that his handwriting was illegible due 
to his symptoms, which affected his job.  

Physical examination revealed three scars, which the examiner 
examined and described separately.  Scar #1 was located at 
the left ventral wrist.  It was W-shaped, 0.5 centimeters 
wide by 9 centimeters long.  It extended from the base of the 
thumb into the distal forearm.  Examination revealed a 
superficial scar that was nontender to palpation.  It was 
skin colored, the contour is smooth, and there was no 
inflammation, edema, or keloid formation.  The scar did not 
restrict motion, and it was not adherent to the underlying 
structure.  

Scar #2 was sine-wave shaped, and two millimeters wide.  It 
extended from the base of the thumb over the dorsal thumb to 
the distal interphalangeal joint of the thumb.  It was 
hyperpigmented and nontender to palpation.  There was no 
adherence to underlying structure, but the examiner noted 
mild limitation of motion on flexion of the distal 
interphalangeal joint of the thumb.  There was also a 
moderate to severe limitation of motion of the proximal 
interphalangeal of the thumb-both due to scar #2.  The 
examiner assessed the scar as superficial and noted the 
absence of edema, inflammation, or keloid formation.  

Scar # was a V-shaped, hypopigmented, scar if the dorsal 
wrist at the base of the confluence of the of the first and 
second fingers.  The scar is three millimeters by two 
centimeters on each leg of the "V."  It was nontender to 
palpation, superficial, and the contour was smooth.  It did 
not cause any limitation of motion of the wrist, and there 
was no edema, inflammation, or keloid formation.

Distal pulses were 2+.  The examiner assessed the total and 
exposed body surface involved as less than one percent each.

Upon receipt of the July 2006 examination report, the October 
2006 rating decision increased the rating for the muscle 
group injury residuals to 30 percent under Diagnostic Code 
5309-8515.  It also granted entitlement to service connection 
for a left wrist scar residual, and assigned a separate 10 
percent rating for that disorder under Diagnostic Code 7804-
5228.

Rating Criteria.

As noted earlier, the Veteran's original injury involved a 
tendon, primarily the extensor pollicis longus.  Under the 
provisions of 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: . . . 
3 muscle groups for the forearm and hand (diagnostic codes 
5307 through 5309) . . . .

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the exceptions provided for 
certain knee and shoulder abnormalities.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Diagnostic Code 5309 governs evaluation of injuries to Muscle 
Group IX, namely the intrinsic muscles of the hand.  It notes 
the function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include: thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal, and 3 palmar 
interossei.  A note to the Diagnostic Code provides that the 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc.  Rate on limitation of motion, 
minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309.

The normal range of wrist motion on palmar flexion is 0 to 80 
degrees; on dorsiflexion (extension), 0 to 70 degrees; ulnar 
deviation, 0 to 45 degrees; and, radial deviation, 0 to 20 
degrees.  See 38 C.F.R. § 4.71a, Plate I.  A limitation of 
motion of the wrist, for both the major and minor side, 
warrants a rating of 10 percent-be it for dorsiflexion 
limited to 15 degrees or less, or palmar flexion limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.

The RO noted the examiner's notation of a limitation of 
flexion of the distal interphalangeal and proximal 
interphalangeal joints of the thumb.  See 38 C.F.R. § 4.71a, 
Plate III.  In order to grant the Veteran the maximum 
benefit, however, the RO interpreted the findings on the 
affected joints as manifesting secondary to peripheral nerve 
pathology.  Thus, the change of the Veteran's diagnostic code 
from 7804-5309 to 5309-8515, addresses a rating for 
incomplete paralysis of the median nerve.  See 38 C.F.R. 
§ 4.124a.

Under these criteria, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See id., Note preceding Diagnostic Code 
8510.

Complete paralysis of the median nerve manifests with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normal, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the place of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, and the index and middle finger 
remain extended; cannot flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; flexion of the wrist weakened; pain with 
trophic disturbances.  Mild incomplete paralysis of the 
median nerve on the dominant (major) side warrants a 10 
percent rating.  Moderate incomplete paralysis warrants a 30 
percent rating, and severe incomplete paralysis warrants a 50 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Interestingly, the October 2006 rating decision assessed the 
rating under Diagnostic Code 8515 without benefit of a 
neurological examination.  The scar examination report 
includes no neurological findings by the examiner save for 
multiple findings that the scars were nontender.  Although 
the scar rating criteria requires evaluation on the basis of 
limitation of function of the part affected, 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, the Veteran was not prejudiced 
because the examiner specifically found that scar residuals 
did not limit wrist motion.  Further, the highest allowable 
for a superficial scar painful on examination is 10 percent.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804.  In any event, 
as later confirmed by later neurological examination, the 
findings on clinical examination do not show the Veteran's 
residuals to more nearly approximate severe incomplete 
paralysis of the median nerve and a 50 percent rating.  
38 C.F.R. § 4.124a.

The March 2007 peripheral nerve examination report notes the 
examiner conducted a comprehensive review of the claims file.  
The Veteran complained of intermittent left wrist and hand 
pain and numbness, mostly at the left thumb, which was 
aggravated with hand movement.  He also reported spasms on 
the ball of the left thumb.  Neurological examination 
revealed decreased left hand opponens pollicis strength to 
4/5.  Left thumb abduction and adduction was -5/5.  Left 
wrist movement was judged to be slightly painful and limited.  
Deep tendon reflexes were 2+ and symmetrical throughout the 
upper extremities.  Decreased pinprick and light touch 
sensation was noted on the superficial branch of the radial 
nerve distribution of the left hand, and along the sensory 
distribution on the median nerve on the palm of the left 
hand.  The examiner diagnosed left median nerve and radial 
nerve sensory left wrist and hand neuropathy.

The statement of the case notes that the decision review 
officer did not alter the rating as assigned in the October 
2006 rating decision.  The Board agrees.  Indeed, the March 
2007 neurological examination show the Veteran's left hand 
peripheral nerve symptomatology to be significantly less than 
that for complete paralysis of the median nerve.  So much so, 
in fact, that the clinical findings show it to more nearly 
approximate a mild degree and no more than a 10 percent 
rating, rather than the assigned moderate degree and 30 
percent rating.  38 C.F.R. § 4.7.  Thus, the Veteran was not 
prejudiced by the RO's allowance of the increase on the basis 
of peripheral nerve symptomatology, rather than limitation of 
motion, as the highest possible rating on the basis of 
limitation of motion would also have been 10 percent.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5215.

As noted, a muscle group injury rating may not be combined 
with a peripheral nerve rating for the same body part, unless 
different functions are involved.  38 C.F.R. § 4.55(a).  In 
as much as Diagnostic Code 5309 mandates an evaluation on the 
basis of a limitation of motion, the Veteran's residuals of a 
laceration of the left wrist and hand pertain to a muscle 
group injury rating.  Thus, he is not entitled to separate 
ratings for limitation of motion and peripheral nerve 
symptomatology.

The Board acknowledges the examiner's finding of radial nerve 
symptomatology.  Radial nerve symptomatology is rated under 
Diagnostic Code 8514.  See 38 C.F.R. § 4.124a.  Under DC 
8514, incomplete paralysis of the radial nerve is evaluated 
as 20 percent disabling if found to be mild, 30 percent for 
the major limb if found to be moderate, and 50 percent for 
the major limb if the condition is found to be severe.  
Complete paralysis with be evaluated as 70 percent for the 
major limb.  Id.

Complete paralysis of the radial nerve is manifested by drop 
of the hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger, or where the patient cannot 
extend the hand at the wrist, extend the proximal phalanges 
of the fingers, extend the thumb, or make lateral movement of 
the wrist, or where there is supination of the hand, weakened 
extension and flexion of the elbow, or where loss of 
synergetic motion of extensors seriously impairs the hand 
grip; total paralysis of the triceps occurs only as the 
greatest rarity.

The Board finds that, when measured against total paralysis, 
the clinical findings at the neurological examination more 
nearly approximate a noncompensable rating for the diagnosed 
radial nerve symptomatology.  38 C.F.R. §§ 4.7, 4.31.

In light of the above, entitlement to an increased rating for 
residuals of a left wrist and hand laceration is denied.  
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.55(a), 4.71a, 4.124a, 
Diagnostic Codes 5309-8515, 5309-8514.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an evaluation higher than 30 percent for 
residuals of a laceration of left (major) wrist and hand is 
denied.

REMAND

In his VA Form 9, the Veteran disagreed with the effective 
date assigned for his increased rating.  In light of the date 
of the Veteran's notice of disagreement with the assigned 
effective date, it was not addressed in the statement of the 
case.  Nonetheless, the appellate process has commenced, and 
he is entitled to a statement of the case on this issue and 
an opportunity to perfect an appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus, the issue of an earlier 
effective date must be remanded to for additional action.

The October 2006 rating decision assigned an initial 10 
percent rating for the wrist scar on the basis of a 
limitation of left thumb motion secondary to keloid formation 
on the scar.  The scar rating criteria require certain scars 
to be rated on the basis of limitation of motion of the body 
part involved.  38 C.F.R. § 4.118, Diagnostic Code 7805.   

A limitation of motion of the thumb, major or minor side, 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, warrants a 10 percent evaluation.  
Limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, warrants the 
maximum, 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

As set forth above, the July 2006 scar examination revealed a 
mild limitation of distal interphalangeal joint flexion of 
the thumb, and a moderate to severe limitation of proximal 
interphalangeal joint motion of that digit-both due to scar 
#2.  The report does not, however, note whether the examiner 
measured any gap between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.  Consequently, the Board finds 
no factual basis on which to determine whether the Veteran's 
left thumb limitation of motion more nearly approximated a 10 
or a 20 percent rating secondary to the scar.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall issue a statement of 
the case with regard to the issue of 
entitlement to an effective date earlier 
than May 22, 2006, for entitlement to an 
evaluation higher than 10 percent for 
residuals of a laceration of left (major) 
wrist and hand.  If, and only if, the 
Veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 7104 
(West 2002).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for left wrist 
laceration scar residuals since September 
2007.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Regardless whether additional records 
are obtained, the AMC/RO shall arrange an 
examination of the Veteran by an 
appropriate examiner to determine the 
extent of any limitation of left thumb 
motion secondary to Scar #2 noted in the 
July 2006 examination report.  Any 
limitation of thumb motion noted should be 
measured as set forth in Diagnostic Code 
5228 via appropriate means.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

6.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


